Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brenda A. Rogers appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing as untimely her complaint seeking judicial review of the final decision of the Commissioner of Social Security in denying her applications for benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rogers v. Commissioner of Soc. Sec., No. 2:08-cv-00400-JBF-FBS (E.D.Va. March 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.